Citation Nr: 0814950	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits calculated in the amount of $2,770.36. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by a VA Committee on 
Waivers and Compromises (Committee) which denied the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits on the basis that a timely 
claim for a waiver had not been filed.  


FINDINGS OF FACT

1.  By means of letters dated in October 2002 and March 2003 
sent to his care at the prison in which he was incarcerated 
which were not returned as undeliverable, the veteran was 
informed that, due to his incarceration for conviction of a 
felony, it was proposed that payment of his benefits would be 
terminated from October 2002; these letters also informed him 
that the proposed action would result in an overpayment.  

2.  By letter dated in June 2003 sent to his care at his 
prison address, the veteran was informed that payment of his 
benefits had been terminated from October 11, 2002, as 
previously proposed; this letter was not returned as 
undeliverable.  

3.  A letter dated in June 2003 sent to his care at the 
address of the prison in which he was incarcerated notified 
the veteran that he owed VA a debt calculated at that time in 
the amount of $2,782.33; this letter also informed the 
veteran of his right to request a waiver of recovery of this 
indebtedness and that he had a period of 180 days in which to 
request a waiver of the indebtedness; this letter was not 
returned as undeliverable.

4.  The veteran requested a waiver of recovery of the 
overpayment in question, which was reduced to $2,770.36, by 
letter received in July 2006; there is no correspondence 
evidencing a specific intent to file a waiver of the debt in 
question within 180 days of the June 2003 letter informing 
him of this debt.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits calculated in the amount of $2,770.36 is 
precluded by the veteran's failure to make a timely request 
for a waiver.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  However, 
the VCAA and implementing regulations do not apply in waiver 
cases, such as the case at bar.  See Barger v. Principi, 16 
Vet. App. 132 (2002).

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayments of VA benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2007).  The 180-day 
period can be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q) (2007). 

Historically, the veteran was granted VA pension benefits by 
way of a March 1990 rating decision.  After VA became aware 
that the veteran had been convicted of a felony and sentenced 
to prison for 10 years starting August 12, 2002, letters 
dated in October 2002 and March 2003 sent to the veteran's 
care at the prison in which he was incarcerated which were 
not returned as undeliverable informed the veteran that due 
to his incarceration for conviction of a felony, it was 
proposed that payment of his benefits would be terminated 
from October 2002.  These letters also informed the veteran 
that the proposed action would result in an overpayment.  By 
letter dated in June 2003 sent to his care at his prison 
address, the veteran was informed that payment of his 
benefits had been terminated from October 11, 2002, as 
previously proposed.  This letter was not returned as 
undeliverable. 

A letter dated in June 2003 sent to his care at the address 
of the prison in which he was incarcerated notified the 
veteran that he owed VA a debt calculated at that time in the 
amount of $2,782.33.  This letter also informed the veteran 
of his right to request a waiver of recovery of this 
indebtedness and that he had a period of 180 days in which to 
request a waiver of the indebtedness.  Again, this letter 
also was not returned as undeliverable.  

Examining the correspondence received from the veteran 
thereafter, the record reflects receipt of statements from 
the veteran in August and September 2003 seeking information 
as to why he was not receiving his pension benefits.  A 
November 2003 response from VA to the veteran reminded him 
that his benefits had been terminated due to his 
incarceration following his felony conviction.  No further 
correspondence from the veteran is of record until receipt in 
July 2006 of a statement from the veteran in which he 
indicated that he previously "did send a request in [f][]or 
the waiver . . .[b]ut I[']m not sure of the actual date in 
which I sent it."  He requested that he be sent a "waiver 
form" and indicated that he would see that it was returned 
to VA.  

As indicated, in an August 2006 decision, the Committee 
denied the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits on the 
basis that because a request for a waiver was not received 
until the July 2006 correspondence discussed above, a timely 
claim for a waiver had not been filed following the June 2003 
notice of the overpayment in question.  Review of the 
evidence of record, to include the August and September 2003 
correspondence referenced above, reveals no request from the 
veteran specifically evidencing an intent to file a waiver of 
the debt in question within 180 days of the June 2003 notice 
of the overpayment. 

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

Given the legal authority cited above, and the fact that 
there is no indication that the June 2003 notification of the 
debt in question, or any other notification letters, were 
returned as undeliverable, the Board finds the legal criteria 
cited above to be controlling in this case.  There is also no 
indication that, as the veteran contended in his July 2006 
correspondence, a waiver request had been previously filed by 
him.  Thus, the request for waiver of the debt in question 
was not timely filed; the Board must deny the appeal based on 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  As 
a result, the Board may not address the merits of the case, 
and may not consider factors of equity and good conscience, 
such as financial hardship.  

In making the above determination, the Board notes that it 
has carefully considered the contentions of the veteran with 
regard to the "large time lapse" in the furnishing of 
information by VA and his assertions that he was otherwise 
not properly informed of the debt in question by VA.  In 
short, however, and as set forth above, there is no evidence 
to support the assertions that the veteran was not properly 
informed of the debt in question.  As such, the claim must be 
denied.  

 
ORDER

The request for waiver of recovery of VA pension benefits in 
the calculated amount of $2,770.36 is denied as not timely 
filed.    



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


